ITEMID: 001-58265
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 1998
DOCNAME: CASE OF PODBIELSKI v. POLAND
IMPORTANCE: 3
CONCLUSION: Violation of Art. 6-1;Non-pecuniary damage - financial award;Costs and expenses - claim dismissed
TEXT: 7. The applicant, a businessman, was born in 1949 and lives in Świdnica, Poland.
8. On 25 May 1992 he sued the municipality of Świdnica before the Wałbrzych Regional Court (Sąd Wojewódzki). The applicant sought payment for construction works which his company had carried out for the municipality on the basis of a contract dated 18 February 1991 and pecuniary penalties resulting from the defendant’s breach of the terms of the contract. On 7 September 1992 the Wałbrzych Regional Court delivered a judgment in which it declared certain clauses of the contract null and void since they violated civil law.
9. The applicant appealed and on 6 November 1992 the Wrocław Court of Appeal (Sąd Apelacyjny) quashed the judgment of 7 September 1992 and ordered the case to be reconsidered. Subsequently, on 1 February 1993 the Wałbrzych Regional Court allowed the applicant’s claim for payment but declared null and void a clause of the contract imposing penalties for delay in compliance with its provisions. On 27 April 1993 the Wrocław Court of Appeal dismissed both the applicant’s and the defendant’s appeals against the judgment of the Regional Court.
10. On 25 June 1993 the Ombudsman filed with the Supreme Court (Sąd Najwyższy) an extraordinary appeal on behalf of the applicant, submitting that the Court of Appeal’s judgment of 27 April 1993 had been in flagrant violation of substantive civil law and had unduly restricted the parties’ freedom of contract.
11. On 7 October 1993 the Supreme Court dismissed the extraordinary appeal. It agreed that, contrary to the previous jurisprudence developed against the background of a planned economy, the Civil Code allowed the parties to agree to clauses providing for the payment of pecuniary penalties for delay in compliance with contractual obligations. However, the Supreme Court found that in the present case the lower courts were justified in declaring the relevant contract clauses null and void as the penalties at issue were excessive and disproportionate to the value of the contract.
12. On 28 January 1994 the Supreme Court agreed to the applicant’s request to reopen the proceedings relating to the extraordinary appeal. It amended its judgment of 7 October 1993 and quashed in part both impugned judgments of 1 February 1993 and 27 April 1993. The Supreme Court ordered that all the applicant’s claims, save for the payment awarded to the applicant by the judgment of the Wałbrzych Regional Court of 1 February 1993, be reconsidered by the latter court. The Supreme Court was of the opinion that the previous judgments amounted to a violation of substantive civil law. It assessed from a legal point of view the issues of the pecuniary penalties resulting from the defendant’s breach of the contract and the possible compensation for damage sustained in consequence by the applicant’s company. Furthermore, the Supreme Court explained why and how the relevant provisions of substantive civil law should be applied in the case. It also gave guidelines as to the further course of the proceedings, holding that the court of first instance should establish the value of the claims.
13. Between 6 June and 20 July 1994, the Wałbrzych Regional Court and the Wrocław Court of Appeal examined the applicant’s requests for an exemption from the court fees.
14. In a judgment of 20 February 1995 the Wałbrzych Regional Court held that the defendant was obliged to pay pecuniary penalties to the applicant, but reduced their amount to 1,844,300,000 old zlotys as it considered that the penalties fixed in the contract were excessive. Furthermore, it dismissed the applicant’s claim for compensation for damage caused by the defendant’s delay in payment because the applicant did not show that his company had suffered damage exceeding the amount awarded to him.
15. On 30 March 1995 the applicant appealed against the judgment of 20 February 1995, claiming that the court had failed to make certain findings of fact which were relevant to the outcome of the case and had made procedural errors.
16. Between 12 April and 25 May 1996 the courts of first and second instance examined the applicant’s request for an exemption from the court fees for lodging the appeal.
17. On 31 August 1995 the Wrocław Court of Appeal quashed the judgment of 20 February 1995 in so far as it had dismissed the applicant’s claim for compensation for damage resulting from the defendant’s delay in payment. It ordered that this claim be reconsidered since the trial court had failed to comply with the Supreme Court’s legal opinion and guidelines on that matter and also criticised the manner in which the trial court had taken expert evidence.
18. On 23 October 1996 the Wałbrzych Regional Court dismissed the applicant’s claim for compensation. On 29 November 1996 the applicant filed with the Wałbrzych Regional Court an appeal to the Wrocław Court of Appeal and requested an exemption from court fees.
19. On 3 January 1997 the Wałbrzych Regional Court exempted the applicant’s company from all court fees save for the first 20,000 zlotys (PLN) and dismissed the remainder of the applicant’s request. The applicant appealed against this decision. On 13 February 1997 the Wrocław Court of Appeal dismissed his appeal, considering that his company had sufficient financial resources to pay the court fees.
20. On 9 March 1997 the applicant again requested the Wałbrzych Regional Court to grant him a further exemption from the court fees, arguing that in the course of the prolonged litigation the financial situation of his company had worsened. On 14 April 1997 the court exempted him from court fees exceeding PLN 10,000. On 9 June 1997 the Wrocław Court of Appeal dismissed the applicant’s appeal against the decision of 14 April 1997.
21. On 1 September 1997 the Wałbrzych Regional Court rejected the applicant’s renewed request to be exempted from payment of the court fees. The applicant appealed against that decision, but on 16 October 1997 the Wrocław Court of Appeal rejected his appeal.
22. On 17 December 1997 the Wałbrzych Regional Court rejected the applicant’s appeal against the judgment of 23 October 1996 since he had failed to pay the required court fees. Between 29 January 1998 and 30 March 1998 both the Regional Court and the Court of Appeal considered the applicant’s requests for exemption from the court fees. On 29 May 1998 the Wrocław Court of Appeal rejected the applicant’s complaint against the decision of 17 December 1997.
23. On 30 June 1998 the applicant lodged with the Supreme Court an appeal on points of law. These proceedings are still pending.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
